DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-24 are currently pending. Claims 8-24 are rejected. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Rebecca Rudolph (Reg. #41,539) on September 07, 2021.
The application has been amended as follows: 
Claim 10, the status of Claim 10 has been amended to read “(New)”
The above amendment has been made to the preliminary amendments filed August 17, 2020 to bring the claims into compliance with 37 CFR 1.121. Specifically, Claim 10 was missing the appropriate status indicator and would have required correction before action if the Examiner’s Amendment is not made. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 

Pg. 7, Line 14 recites “- figure 2”. Applicant is suggested to capitalize the first letter of the term “figure” since all other instances appear capitalized. 
Appropriate correction is required.
Claim Objections
Claims 8-24 are objected to because of the following informalities:  
Regarding Claim 8, Line 18 recites the formula                         
                            
                                
                                    l
                                
                                
                                    11
                                
                                
                                    (
                                    1
                                    )
                                
                            
                             
                            /
                            h
                            <
                            1
                        
                    . The equation appears misaligned. Applicant is suggested to move the equation lower such that it is in line with the text of Line 18. 
Regarding Claim 9, Lines 6-7 recite “between two of said first guide vanes circumferentially successive”. This phrase appears grammatically incorrect. A suggested wording is “between two of said first guide vanes, the two of said first guide vanes being circumferentially successive with one another”. 
Regarding Claims 8-24, the preambles of the claims are missing grammatical articles. Applicant is suggested to add such articles as appropriate. For example, Claim 8 should recite “A turbomachine…” Claims 9-24 should recite “The turbomachine according to…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding Claim 8, Line 20 recites an equation. It is unclear what the variables j, x, ek, and u’j represent. As best understood, i and k appear to be directions. Although an “e” is presented in Line 28, this “e” is in a different criteria of the “at least one of” criteria listed. It is unclear if “e” in criteria a) is the same as in criteria b). Note that depending on how the variable is defined, further defining may be required when it is given a numerical value. For example, Lines 18 and 24 recite             
                
                    
                        l
                    
                    
                        11
                    
                    
                        (
                        1
                        )
                    
                
            
         and Line 31 recites             
                
                    
                        l
                    
                    
                        22
                    
                    
                        (
                        2
                        )
                    
                
            
        . However, the claim does not clarify what it means for i, j, k to be equal to 1 or 2, i.e. if i indicates a direction, what is a “1” direction and what is a “2” direction? Therefore the recitations of             
                
                    
                        l
                    
                    
                        11
                    
                    
                        (
                        1
                        )
                    
                
            
        and             
                
                    
                        l
                    
                    
                        22
                    
                    
                        (
                        2
                        )
                    
                
            
        are also indefinite. 
Regarding Claim 8, Line 29 recites “said blades”, Line 32 recites “two circumferentially consecutive blades”. There is insufficient antecedent basis for these limitations in the claim. Specifically, there is no introduction of “blades” nor narrowing that the blades are circumferentially arranged. 
Regarding Claim 8, Line 31 recites “0,21”. This makes the numerical value unclear. If Applicant intended to reflect a decimal, Applicant is suggested to amend such that the decimal is properly recited, such as by reciting “0.21”. 
Regarding Claims 10-11, Lines 3, 5, and 6 recite the term “generally”. The term "generally" is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, how obliquely must the orientation be to be “generally oblique”? How much of a facing is required to “face it generally”?
Regarding Claims 10-11, Line 6 of the claims recite “face it generally”. It is unclear what “it” refers to. 
Regarding Claims 12-14, Lines 5-6 of the claims recite “a tangent to the camber line of said first guide vanes passing by the leading edge”. However, Line 2 notes the vanes individually have a camber line and leading edge. It is unclear which camber line and leading edge the claim is in reference to since it is the individual vanes with the camber line and the leading edge, not the plural of the first guide vanes having a singular camber line and leading edge. Applicant is suggested to amend to the following language or equivalents, “a tangent to the camber line of a respective guide vane of said first guide vanes passing by the leading edge of the respective guide vane”
Regarding Claims 12-14, Line 6 of the claims recite “the leading edge”. It is unclear which leading edge this is in reference to since both the first guide vanes and the slat are described to have a leading edge. MPEP 608.01(m) explains that the presence or absence of reference characters does not affect the scope of the claim. Therefore, the reference of (25) does not limit the “leading edge” to be a particular leading edge out of the two leading edges recited. Note that this rejection may be resolved through resolution of the rejection of Claims 12-14, Lines 5-6 above depending upon the amendment made. 
Regarding Claims 15-17, Line 6 of the claims recites “at least some of the leading edges of the first guide vanes”. There is insufficient antecedent basis for these limitations in the claims. Note that the leading edge of the first guide vanes is introduced in Claims 12-14. 
Claims 9 and 18-24 are subsequently rejected for their dependencies upon a previously rejected claim. 
Allowable Subject Matter
Claims 8-24, as far as they are definite and understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 8, Figures 1-2 of Phelps et al. (US 2019/0063368 A1) teach a turbomachine having a front fan (13) in which an airflow can circulate from upstream to downstream, the turbomachine having a general axis (11) about which the front fan (13) can rotate, the front fan (13) generating a wake downstream when it rotates, the turbomachine comprising: an annular dividing wall (40) having a slat for dividing the airflow downstream of the fan into a primary (A) and a secondary flow (B), the slat having a leading edge (left end of 40), first guide vanes (vanes in A) for guiding the primary flow (A), second guide vanes (vanes in B) for guiding the secondary flow (B). Phelps does not expressly teach the leading edge of the slat of the annular dividing wall having a serrated profile having a succession of teeth and undulating depressions as claimed. Figure 4 of Rouyre (US 2015/0360790 A1) teaches an annular casing (40) having a leading edge (50), wherein the leading edge (50) has a serrated profile (70) having a succession of teeth and undulating depressions that define along a direction of elongation of the leading edge (50), a repeating elementary geometry, two identical undulations of two successive elemental geometries along said direction having between them, along said direction, a distance, and a maximum amplitude, perpendicular to said direction along which the leading edge (50) has a length. Such a profile helps reduce the presence of noise and improve the fan’s efficiency be reducing the boundary layer thickness [0065-0066]. Although on a different casing structure of the engine, one of ordinary skill would see similar benefits be obtained in areas such as the splitter of Phelps, which recognizes the leading edge of splitter (40) to be a point of stagnation in airflow [0067]. 
            
                
                    
                        l
                    
                    
                        11
                    
                    
                        (
                        1
                        )
                    
                
                 
                /
                h
                <
                1
            
         to within 40% in the formula:             
                
                    
                        l
                    
                    
                        i
                        j
                    
                    
                        k
                    
                
                =
                 
                
                    
                        ∫
                        
                            0
                        
                        
                            ∞
                        
                    
                    
                        
                            
                                <
                                
                                    
                                        u
                                        '
                                    
                                    
                                        i
                                    
                                
                                (
                                x
                                +
                                r
                                
                                    
                                        e
                                    
                                    
                                        k
                                    
                                
                                )
                                
                                    
                                        u
                                        '
                                    
                                    
                                        j
                                    
                                
                                (
                                x
                                )
                                >
                            
                            
                                <
                                
                                    
                                        u
                                        '
                                    
                                    
                                        i
                                    
                                
                                (
                                x
                                )
                                
                                    
                                        u
                                        '
                                    
                                    
                                        j
                                    
                                
                                (
                                x
                                )
                                >
                            
                        
                    
                
                d
                r
            
         with: u’i which is the airflow velocity in direction i, between the front fan and the first guide vanes, r which is the distance between two points in the wake of the front fan in a k-direction,             
                
                    
                        l
                    
                    
                        11
                    
                    
                        (
                        1
                        )
                    
                
                 
            
         which is the integral scale of the airflow generated by the front fan, in the direction of a chord of the profile, or parallel to the general axis of the turbomachine, b) said distance respects the following relationship: e < λ ≤ d-e where d/λ ≠ 1, 2, 3, …, having: e which is the width of airflow generated by the front fan in the wake of one of said blades of the front fan, said width being calculated at a point where half of the maximum turbulent kinetic energy, K_max, generated in said wake is found: e being estimable from the criterion e =             
                
                    
                        l
                    
                    
                        22
                    
                    
                        
                            
                                2
                            
                        
                    
                
                /
                0,21
            
        , to within 40%, and d which is the spacing between two circumferentially consecutive blades of the front fan, c) the number of teeth, depressions, or repetition periods of the elemental geometry along the length of the leading edge is equal, within 40%, to the number of the first guide vanes as claimed. At best, the modification would only result in a leading edge having a serrated profile, but ambiguous as to whether the profile meets at least one of the three specified criteria. According to Pg. 2, Line 19 – Pg. 4, Line 13 of the Specification filed August 17, 2020, the criteria are chosen to optimize the undulation geometry to reduce the noise radiated by the leading edge slat. Therefore, the claimed criteria are not merely a matter of design choice, but provide an improved performance compared to a simply serrated profile. Meeting such criteria would not have been obvious to one of ordinary skill in the art without improper hindsight of Applicant’s disclosure given the prior art of record.
Claims 9-24 subsequently depend upon Claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shormann (US 2018/0057141 A1), Romano et al. (US 2016/0003095 A1), Presz et al. (US 4,786,016 A), Ingram (US 2013/0108450 A1) all teach the implementation of serrated profiles on different parts of a gas turbine engine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ELTON K WONG/Examiner, Art Unit 3745  


/Christopher Verdier/Primary Examiner, Art Unit 3745